Citation Nr: 1134131	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-38 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the female reproductive system to include ovarian and cervical cysts and residuals of a hysterectomy.  

3.  Entitlement to service connection for a disability manifested by lumps in the breasts.  

4.  Entitlement to an initial compensable disability rating for the service-connected cesarean scar.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active service extended from December 1996 to May 2001 and from November 2001 to September 2006.  She also had a period of active duty for training from February 1995 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2007 rating decision, the RO, in pertinent part, denied service connection for lumps in the breast and granted service connection for a cesarean section scar with a noncompensable rating assigned, effective from September 9, 2006.  In the June 2008 rating decision, the RO denied entitlement to service connection for PTSD, and for cervical and ovarian cysts.  

The Board has rephrased the issues above with respect to the disability of the female reproductive system to include ovarian and cervical cysts and residuals of a hysterectomy because the Veteran has consistently maintained that all of her gynecological problems, cysts, pain, heavy bleeding and clotting, and ultimately, her hysterectomy, are related, and were first incurred during active service.  The RO has never asked an examiner to determine whether the Veteran has an overall disability picture of the reproductive system manifested by the Veteran's reported symptoms to include cysts, pain, abnormal bleeding and clotting, which ultimately resulted in the need for a hysterectomy in March 2010.  To comport with the Veteran's intentions, the Veteran's multiple individual claims in this regard, and in the interest of clarity, the issue has been rephrased as noted on the cover page of this decision.  

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the June 2008 rating decision.  A private examiner in June 2008, however, revealed additional diagnoses of generalized anxiety disorder and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and PTSD; and entitlement to service connection for a disability of the female reproductive system to include ovarian and cervical cysts and residuals of a hysterectomy; as well as the issue of entitlement to service connection for a disability manifested by lumps in the breasts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected cesarean section scar is well-healed and stable, non-tender, and does not cause limitation of function.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a compensable rating for the service-connected cesarean scar have not been met during any period of time that is covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by way of a letter dated in November 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the initial notice provided information on how VA assigns disability ratings and effective dates for all grants of service connection, in compliance with the holding in Dingess.  

Pursuant to the duty to assist, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and afforded the Veteran the opportunity to give testimony before the Board.  With regard to the claim being decided herein, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Regarding the Veteran's claim of service connection for a psychiatric disability, the Veteran submitted additional VA mental health records to the RO after the case was certified to the Board in April 2011.  Those records were sent directly to the Board without a review by the RO.  No prejudice results, however, because these records are only pertinent to the issue of entitlement to service connection for an acquired psychiatric disability, and that issue is being remanded back to the RO for additional development of the record, which will include a review of the newly submitted evidence.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating

The Veteran seeks a compensable rating for the service-connected scar associated with her cesarean section.  The Veteran specifically asserted that there is scar tissue damage which lies on the scar and causes little cysts to form.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's service-connected scar has been assigned a 0 percent (noncompensable) disability rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected cesarean scar was examined at a VA examination in February 2007.  The Veteran's pelvic scar measured .30 cm by 17.5 cm.  There was no tenderness on palpation, there was no adherence to underlying tissue, no limitation of motion or loss function, and no underlying soft tissue damage.  Additionally, there the examiner observed no skin ulceration or breakdown over the scar.  The diagnosis was old, well-healed scar status post c-section in 2000; no sequelae.  Significantly, the examination report notes that the Veteran denied pain or skin outbreaks with regard to the scar.  

The skin regulations were amended effective October 23, 2008.  However, the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the regulatory changes will not be considered in this case.

The criteria of Codes 7801 and 7802 govern scars other than the head face or neck.  Pursuant to Diagnostic Code 7801, a deep scar that involves an area or areas exceeding 6 square inches or 39 sq. cm. warrants a 10 percent or higher rating depending on the total area or areas involved.  However, in this case, the Veteran's scar does not exceed 39 sq. cm., it is not deep, and does not involve limitation of motion.  Pursuant to Diagnostic Code 7802, a superficial scar that does not cause limited motion is entitled to a maximum 10 percent evaluation if the scar involves an area or areas of 144 square inches or greater.  That is not the case here.  Accordingly, the Veteran is not entitled to a compensable rating under Diagnostic Codes 7801 and 7802 for the service-connected cesarean section scar.

Pursuant to Diagnostic Code 7803 a superficial, unstable scar warrants a 10 percent evaluation and pursuant to Diagnostic Code 7804, a superficial scar that is painful on examination is entitled to a 10 percent evaluation.  As noted on VA examination in February 2007, there was no tenderness on palpation and the scar was not found to be unstable, therefore a compensable evaluation is not warranted under these criteria.  Furthermore, a compensable rating is not warranted pursuant to Diagnostic Code 7805, which states that other scars should be rated based on limitation of function of the affected part, because the examiner specifically stated that there was no limitation of function with respect to the service-connected cesarean section scar described here. 

There is no medical evidence to the contrary.  The Veteran's assertions, which are considered competent, credible and probative, have been considered.  However, her statements are outweighed by the more probative VA medical examination report which was based on an examination and a review of the history.  In addition, during the examination the Veteran reported that she did not have pain or skin outbreaks associated with the scar and the examiner specifically found no functional impairment associated with the scar itself.  Other symptoms that the Veteran has reported will be considered in connection with the remanded gynecological issue.  

In summary, as the preponderance of the evidence is against the assignment of a compensable evaluation for the service-connected cesarean section scar, a compensable rating is not for assignment.  This rating covers the entire period of time since the effective date of service connection, as there has been no time during the period of time covered by this appeal when the evidence has established that a higher rating is warranted.  38 C.F.R. § 4.118.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected cesarean scar under consideration here is exceptional or renders impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the signs and symptoms of the scar that are shown in this case as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


	(CONTINUED ON NEXT PAGE)






ORDER

A compensable disability rating for the service-connected cesarean scar is denied.  

	
REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, generalized anxiety disorder and depression.  The Veteran also seeks service connection for a disability of the female reproductive system to include ovarian and cervical cysts and residuals of a hysterectomy.  Finally, the Veteran maintains that service connection is warranted for a disability of the left breast manifested by large painful lumps.  

Service connection for PTSD (as opposed to other acquired psychiatric disorders) requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2010).

The Veteran has consistently maintained that her currently diagnosed PTSD is related to three search and rescue missions that she served on during service in the Coast Guard as a Boat Crewmember while stationed at U.S. Coast Guard Station Destin, Florida from 1996-1998.  The Veteran described one of the missions as responding to a call of an elderly man overboard.  The second incident involved a decapitation of a man who was driving a bass boat and hit a tree.  The third incident involved a search and rescue of a 19-year old boy who hanged himself on the mast of a sail boat in the Destin area.  

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for any psychiatric abnormalities, including PTSD.  The Veteran, however, stated that she was treated for PTSD at the Jacksonville NAS (Naval Air Station) medical clinic in March 2003 for PTSD and the physician prescribed an anti-depressant and recommended counseling.  It does not appear that any attempts have been made to obtain these records.  Thus, additional development is necessary to determine if there was a diagnosis of PTSD in service.  

Current medical evidence of record include a private psychological evaluation from June 2008 noting a diagnosis of PTSD based on the Veteran's reported stressors and secondary diagnoses of generalized anxiety disorder and depression.  Additional relevant medical evidence was added to the record after the case was certified to the Board on appeal.  This evidence includes a VA diagnosis of PTSD and depression.  However, this diagnosis, as well as the diagnosis provided by the private examiner in June 2008 is based on uncorroborated stressors.  While the Veteran has submitted the name of the old deceased man she claims to have pulled out of the water in April 1996, no attempts have been made to determine his manner of death.  Furthermore, no attempts have been made to obtain outside police reports or other documentation that would corroborate the deaths of the three individuals reported by the Veteran.  The Veteran maintains that she has provided sufficient evidence to corroborate her stressors.  The evidence of record, however, merely shows that she served as a boat crewman in Destin.  There is no corroboration that she participated in the specific events she describes.  Moreover, because these events are not combat-related, her mere re-telling of events does not provide the necessary framework to establish service connection for PTSD in this case.  

Importantly, the Veteran has no foreign service, and therefore there is no indication that the Veteran served in combat with the enemy.  There is no receipt of the combat infantry badge or other award or medal generally denoting such service.  

Here, although the VA examiners have attributed the Veteran's psychiatric disability to her claimed in-service stressors, there is no corroboration of these events.  Moreover, the stressors described by the Veteran do not involve "fear of hostile military or terrorist activity."  Thus, the amended version of 38 C.F.R. § 3.304(f)(3), which eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity," is not applicable here.  

Notwithstanding the lack of a corroborated stressor, as the examiners in June 2008 and April 2011 pointed out, the Veteran also has additional psychiatric diagnoses, including generalized anxiety disorder and a depressive disorder.  Critically, corroboration of an in-service stressor is not a pre-requisite to establishing service connection for any acquired psychiatric disorder other than PTSD.  As such, the Veteran should be afforded a VA examination to determine whether her generalized anxiety disorder, if any, and/or depression, if any, was incurred in service, or whether it is related to any incident of service.  

Regarding the claim of service connection for a disability of the female reproductive system to include ovarian and cervical cysts and residuals of a hysterectomy, the Veteran's STRs note cysts in service.  The STRs also note various complaints of lower abdominal pain, heavy menstrual bleeding and painful cramping.  A July 2004 STR, for example, notes severe pain below the umbilicus, with swelling in that area.  Post service records show treatment for vaginal bleeding and ovarian cysts in April 2007.  

At a VA examination in June 2008, the examiner noted the Veteran's cysts in service, and the cysts in 2007.  In particular, the examiner noted ovarian cysts reported by the Veteran as first being discovered in 2003.  The examiner also noted the June 2004 ultrasound revealing a left ovarian cyst, and a normal pelvic ultrasound in July 2004.  Additionally, the examiner noted post-service left and right ovarian cysts per a transabdominal ultrasound in April 2007.  Finally, the examiner noted a January 2008 transabdominal ultrasound that revealed a unilocular cyst of the left ovary, probable physiologic or functional cyst in this age group.  It was noted to be smaller than a cysts previously identified by the April 2007 ultrasound in the left ovary.  This examination report also noted moderate menstrual cramps with heavy, irregular bleeding with clots, and reports of pelvic fullness and pelvic pain.  Tenderness in the left lower quadrant was appreciated on examination.  The diagnosis was left ovary cyst as confirmed by the January 2008 ultrasound, and no objective evidence of cervical cysts.  The examiner opined that the Veteran's current left ovarian cyst was not caused by the same condition as her in-service complaint.  The examiner explained that the because the January 2008 cyst was smaller than the cysts previously identified in April 2007, and there was no cyst in the right ovary in 2008, the findings were consistent with functional ovarian cysts; and, in pre-menopausal woman, findings of a functional ovarian cyst is not pathologic.  The examiner explained that these types of cysts are related to the process of ovulation that happens with the menstrual cycle and they usually disappear on their own during a future menstrual cycle.  The examiner further explained that it would be mere speculation to report that the left ovarian cyst described in January 2008 is the same as the left ovarian cyst described during active duty in the setting of the normal ultrasound in July 2004.  

While this opinion speaks to the Veteran's cysts, it does not address the bigger picture.  Moreover, it was provided prior to the Veteran's hysterectomy in March 2010.  The Veteran's complaints of cysts only represent a part of the overall disability picture with regard to her claim.  The Veteran has consistently maintained that she has had cysts, pain, abnormal bleeding, fullness, and cramping since service, and the totality of these symptoms has never been addressed by a medical professional.  Then, in March 2010, the Veteran underwent a hysterectomy, and it remains unclear as to whether the symptoms that led to the need for the hysterectomy had their onset during service or are related to any disease or injury in service, including the cesarean section or in-service cysts documented in 2004.  A VA examination is necessary to address this question.  

Regarding the claim of service connection for a disability manifested by lumps in the breast, the Veteran maintains that she has pain in the breast with multiple lumps that are large and continue to grow.  

The Veteran's service treatment records (STRs) show complaints of breast pain.  In June 2002, for example, the Veteran was treated for pneumonia, but she also complained of breast pain.  Examination of the breasts revealed no palpable masses, but the breasts were sore and knotty.  A chest x-ray revealed pneumonia.  Prior to discharge, the Veteran underwent a mammogram in June 2006.  A report from the interpreting radiologist indicated that further review via ultrasound was necessary, but this was not uncommon, and specifically noted that in many cases, study of such findings shows that there is nothing to worry about.  The STRs do not contain a follow-up ultrasound report.  No disability of the breasts was noted in service and the Veteran's separation examination is negative for a disability of the breast.  In sum, the Veteran's in-service breast pain was not attributed to any disabling condition.  

At a VA examination in February 2007, the Veteran reported the onset of left breast lumps in 2006.  The examiner noted abnormal lumps in the breast, and the diagnosis was "benign breast diseast (sic); LT breast."  It appears that the examiner was attempting to diagnose benign breast disease of the left breast.  

Based on the VA examiner's diagnosis, it appears that the Veteran may, in fact, have a disabling breast condition that had its onset in service, although it is not clear what, if any functional limitation is caused by any breast disability or whether the Veteran's breast condition represents a non-disease process such as fibrocystic change of the breast; or, whether the Veteran has actual fibrocystic or another type of breast disease.  This must be clarified on remand by way of a VA examination.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from December 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agencies to request records pertaining to mental health treatment at the Jacksonville NAS (Naval Air Station) medical clinic.  Request all other outstanding service treatment records, including all mental health records generated during the Veteran's period of active service from all appropriate resources possible.  Note negative replies in the claims file.   If the records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to corroborate the deaths of the three people identified by the Veteran in her stressor statements.  If additional information is needed from the Veteran to identify these deceased persons, then the Veteran should be contacted and asked to provide as much detail as possible regarding the victims.  Then, the RO should contact local police in Destin, Florida and request police reports of the claimed incidents.  Additionally, the RO should obtain unit search and rescue records (SARs) for the approximate date ranges in question.  

3.  Associate with the claims folder VA medical records pertaining to the Veteran that date from December 2010.  If no such records exist, a notation should be placed in the claims folder.  

4.  After completion of all of the above, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of all current acquired psychiatric disabilities, to include PTSD, generalized anxiety disorder and/or depression, if any.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to acquired psychiatric disorders, including the PTSD.  For all psychiatric disorders other than PTSD that are identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran has a current acquired psychiatric disorder that began during service, or is a result of any event or incident in service.  If the Veteran's stressors are corroborated, then the examiner should be asked to opine whether the Veteran has a diagnosis of PTSD that conforms to DSM-IV, as a result of her in-service stressors.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

5.  Schedule the Veteran for a gynecological examination to determine whether the Veteran has (a) a current disability of the female reproductive system that began during service and ultimately resulted in a hysterectomy; and (b) fibrocystic or other breast disease that had its onset during service or is otherwise related to any injury or disease in service.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed disabilities.  With regard to the disability of the female reproductive system, the report should include the totality of the symptoms which include cysts, abdominal pain, cramping, heavy bleeding and clotting and a full feeling in the uterus.  The examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran incurred an overall disability picture in service manifested by the above reported symptoms that ultimately led to a hysterectomy in 2010.  

Regarding the Veteran's claimed breast disorder, the examiner should opine as to whether the evidence of record shows that the Veteran has a disability such as fibrocystic or other type of breast disease, as opposed to a non-disease process, such as fibrocystic change; and, if so, whether it had its onset during service, and if not, whether it is otherwise a result of injury or disease incurred in service.  A complete rationale for all opinions must be provided.  

6.  Following completion of the development requested, ensure that the examination reports comply with the remand directives and, if not, return the examination reports as insufficient.  Then, undertake any additional development deemed warranted, and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


